Citation Nr: 0403551	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  98-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ring finger injury.

2.  Entitlement to service connection for residuals of a 
testicle injury, left.

3.  Entitlement to service connection for back, ankle, leg 
and knee pain secondary to service-connected bilateral flat 
feet.

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral flat feet.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1964.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from October 1997 and 
February 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.   

The veteran and his representative have been provided with 
requested copies of the transcript of a May 2003 hearing 
before the Board at the RO.  A motion to correct the 
transcript under 38 C.F.R. § 20.716 was not received.  


REMAND

The veteran seeks service connection for residuals of left 
ring finger and testicle injuries and disorders manifested by 
back, ankle, leg and knee pain, and a higher initial 
evaluation for bilateral flat feet.  For the following 
reasons, additional development is necessary before the Board 
can decide these claims.

First, in May 2003, while testifying in support of his claims 
at a hearing held at the RO before the undersigned, the 
veteran submitted additional pertinent, nonduplicative 
evidence and did not waive his right to have the Agency of 
Original Jurisdiction (AOJ) consider the evidence.  Although 
on January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver, the rule has since been invalidated.  See, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) (holding that the provisions of 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
they denied appellants a "review on appeal" when the Board 
considered additional evidence without remanding the case to 
the RO for initial consideration).  

Second, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA 
provides that VA must notify a claimant of the information 
needed to substantiate his claim and assist him in obtaining 
and fully developing all of the evidence relevant to that 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In 
this case, VA has not yet satisfied these duties to notify 
and assist the veteran.

Of primary significance, there appears to be relevant 
evidence that has not been associated with the record.  In 
written statements submitted in November 1997, January 1998, 
November 1998, and during hearings held at the RO before a 
Hearing Officer and the undersigned in December 1998 and May 
2003, respectively, the veteran testified that he was 
hospitalized in service for his left ring finger and testicle 
injuries and that the RO did not attempt to secure records of 
these hospitalizations.  To assist in this process,  more 
specific information from the veteran about the 
hospitalizations, including, if possible, the name and 
location of the hospital and the dates of his admission and 
discharge, would be helpful.  His statements regarding this 
matter appear to have varied somewhat.  He has asserted that 
the hospitalization for his left ring finger injury occurred 
in 1962 or 1963, possibly at Balboa Hospital in San Diego, 
and that the hospitalization for his left testicle injury 
(part of a football injury) occurred in 1961 or 1962, 
probably September 1962, at a United States Naval Hospital at 
Camp Pendleton.  

In written statements received in November 1997 and December 
1998, and during the aforementioned hearings, the veteran 
identified other possibly pertinent, outstanding medical 
records that have not been requested.  The sources of these 
records include: the VA Medical Center, Martinez (where the 
veteran allegedly received recent groin and foot treatment), 
and reports of testing at Mare Island; St. Francis and Mt. 
Zion Hospitals (where the veteran allegedly received 
treatment for his testicle injury after service); Kaiser 
Permanente (where the veteran allegedly received foot 
treatment after 1990); Dr. Washington Garner (who allegedly 
treated the veteran's testicle injury after service at UCSF, 
Mt. Zion, San Francisco, but has since moved to Ohio); Dr. 
Arthur H. Coleman (who allegedly treated the veteran's 
testicle injury after service and now lives at 6301 3rd St., 
San Francisco, California, 94124); Dr. Gabrielle Ridgeway; 
and Dr. R. Thomas Grotz (who has been treating the veteran 
for multiple disorders at issue in this appeal, but has not 
submitted records of his treatment).  

The veteran also indicated that, after discharge, he saw 
other physicians for the disorders at issue in this appeal, 
including for the purpose of being admitted to the Shriners 
(two physicians), and from 1964 to 1989, when he sought 
treatment for left testicle complaints.  Also, according to 
an April 2003 written statement from Dr. Grotz, the veteran 
has had multiple job injuries, which have necessitated, in 
part, knee, leg and back treatment.  Records of the Shriner 
evaluations and treatment for his left testicle complaints 
and job injuries might be pertinent to the claims at issue, 
but are not of record.  

In addition, VA's duty to assist includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, such an examination might be warranted if 
additional development establishes that the veteran was 
treated for left ring finger or left testicle complaints in 
service.  

With regard to the veteran's claims for service connection 
for back, ankle, leg and knee pain and a higher initial 
evaluation for bilateral flat feet, the Board concludes that 
examinations are in order.  Service and post-service medical 
records confirm that the veteran had left ankle abnormalities 
in service and currently has a left ankle disability.  No 
medical opinion has been requested in regard to whether the 
in-service abnormalities and the current ankle disability are 
related.  Moreover, the veteran alleges that his back, leg 
and knee pain is caused or aggravated by his left ankle 
disorder, and that since he underwent his last VA feet 
examination, the symptomatology of his bilateral flat feet 
has worsened.  

As well, VA must ensure strict compliance with the notice 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R.§ 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In April 2003, the RO sent 
the veteran a VCAA notice, but information concerning which 
party would be responsible for obtaining the information was 
not provided.  

In denying the veteran's claim for service connection for 
back, ankle, leg and knee pain, the RO considered whether 
this pain was related to his service-connected bilateral flat 
feet.  Since then, the veteran has alleged that the ankle 
pain, or disorder manifested by the pain, may be directly due 
to service, including documented in-service left ankle 
abnormalities, and that his back, leg, and knee pain, or 
disorders manifested by the pain, may be due to the left 
ankle disorder.  In light of this contention, on remand, the 
RO should reconsider this particular claim on both direct and 
secondary bases.

Accordingly, the case is REMANDED for the following:

1.  VA should contact the veteran and his 
representative, and request the complete 
names, addresses and dates of treatment of 
all health care professionals, VA and non-
VA, who have evaluated the claimed 
disabilities at issue in this appeal since 
his period of active duty and whose 
records are not already in the claims 
file.  VA should specifically seek 
information on the providers the veteran 
has already identified, including Balboa 
Hospital in San Diego, the United States 
Naval Hospital at Camp Pendleton, the VA 
Medical Centers, Martinez and Mare Island, 
St. Francis Hospital, Mt. Zion Hospital, 
Kaiser Permanente (dated from 1990); Dr. 
Washington Garner, Dr. Arthur H. Coleman 
(6301 3rd St., San Francisco, California, 
94124), Dr. Gabrielle Ridgeway, Dr. Grotz, 
the physicians associated with the 
veteran's Shriner membership, and the 
medical providers who treated the 
veteran's testicle complaints from 1964 to 
1989, and his post-service on-the-job 
injuries.  All pertinent records should be 
requested and associated with the claims 
file. 

2.  If (and only if), in response to the 
requested development, VA receives 
documentation establishing that the 
veteran was treated for left ring finger 
or left testicle complaints in service, 
as alleged, he should be provided with 
examinations to determine the nature and 
extent of any current disabilities.  VA 
should forward the claims file to the 
examiner(s) for review.  In connection 
with the examination, the examiner(s) 
should provide an opinion with supporting 
rationale as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that any current left ringer 
finger and left testicle disorder is 
related to the veteran's period of active 
service.  

3.  Regardless of the result of the 
requested development, the veteran should 
be provided with an examination of his 
back, ankle, leg and knee complaints, and 
an examination to determine the current 
severity of his disability from flat 
feet, reported in sufficient detail to 
apply the rating criteria.  The claims 
file should be made available to the 
examiner for review in connection with 
the examinations.  The examiner should be 
asked to provide an opinion for any back, 
ankle, leg or knee disorder shown to 
exist as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that any such disability is 
directly related to the veteran's period 
of active service, including in-service 
left ankle abnormalities.  The examiner 
should also opine whether it is at least 
as likely as not that any such a disorder 
has been aggravated (chronically 
worsened) by the veteran's service-
connected bilateral flat feet or other 
service-connected disability.  The 
rationale for the opinion should be 
provided.  

4.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations has been completed.  Such 
action should include informing the 
veteran of the evidence needed to support 
his claims and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  

5.  Once all development is completed, VA 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record, including that which 
was submitted in May 2003.  The RO should 
consider the veteran's claim for service 
connection for back, ankle, leg and knee 
pain on both direct and secondary bases.  
The veteran and his representative should 
then be provided with a supplemental 
statement of the case and an opportunity 
to respond thereto.  

The purposes of this REMAND are to obtain additional medical 
information and to afford the veteran due process of law.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).  The law requires that these 
claims be afforded the RO's expeditious treatment.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the United 
States Court of Appeals for Veterans Claims.  38 U.S.C.A. 
§ 7252 (West 2002).  This remand is in the nature of a 
preliminary order and is not a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



